COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-341-CV



TAMMIE D. LAIN AND ERIN JONES
 
APPELLANTS



V.



WICHITA COUNTY COMMISSIONER DR. JOE MILLER,	APPELLEE

INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY
 
 

----------

FROM THE 89
TH
 DISTRICT COURT OF WICHITA COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have received the parties’ “Agreed Motion To Dismiss Appeal And Remand To Trial Court” which states that the appeal is “premature” because the claims against appellee in his individual capacity remain pending in the trial court.  Because there is no final judgment or appealable interlocutory order, we dismiss the appeal for want of jurisdiction.  
See
 T
EX.
 R. A
PP.
 P. 42.3(a), 43.2(f).



PER CURIAM

PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:  January 10, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.